Citation Nr: 1106862	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-31 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee torn lateral meniscus with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to April 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted service connection for a right knee disorder and 
assigned a noncompensable rating effective July 18, 1997, and a 
10 percent evaluation from May 27, 2003.  The Veteran appealed 
the rating assigned, as well as the effective date for the grant 
of service connection.  While the appeal was pending, in August 
2004, the RO increased the rating to 10 percent, effective July 
18, 1997.

In April 2007, the Board denied entitlement to an effective date 
prior to July 18, 1997, for the grant of service connection for a 
right knee disorder.  At the same time, the Board remanded the 
issue seeking an increased rating for a right knee disorder.  The 
Veteran did not appeal the Board's decision and the only matter 
before the Board now is as stated on the previous page.

The case was again before the Board in April 2009, at which time 
the claim was denied.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter referred 
to as "the Court").  The parties entered into a Joint Motion 
for Remand.  In an Order of August 2010, the Court vacated the 
Board's decision and remanded the matter, pursuant to the Joint 
Motion for Remand. 


FINDING OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's service-connected right knee disability has manifested 
in arthritis with painful motion and a torn medial meniscus with 
pain and subjective complaints of locking without a compensable 
loss of range of motion.

2.  The preponderance of the evidence fails to indicate any 
ankylosis of the Veteran's right knee, and there is no objective 
evidence of lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a right medial 
meniscus tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2010).
 
2.  The criteria for a rating in excess of 10 percent for right 
knee degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran's claim of entitlement to a higher rating for his 
right knee disability stems from the initial assignment of a 
disability rating.  As such, the claim requires consideration of 
the entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

Throughout the rating period on appeal, a 10 percent rating has 
been assigned for the Veteran's right knee disability under 
Diagnostic Code 5010.

Under Diagnostic Code 5010, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved under Diagnostic Code 5010.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  With any form 
of arthritis, painful motion is an important factor.  It is the 
intention of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59. 
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5257, a 10 percent evaluation may be 
assigned for slight recurrent subluxation or lateral instability.  
When moderate, a 20 percent evaluation may be assigned, and when 
severe, a 30 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a sole 20 percent rating when the 
evidence demonstrates semilunar cartilage (that of the meniscus) 
which is dislocated (here, torn), with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board 
will consider whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes (DCs) 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59. See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the same 
joint).

Turning to the evidence of record, a November 1997 VA 
radiographic report regarding the right knee showed mild 
degenerative changes about both the medial and lateral aspects of 
the knee joint as well as about the anterior aspects of the 
femoral condyles behind the patella. The knee joint space 
appeared well preserved.

In May 2003, the Veteran was afforded a VA examination.  At that 
time, he reported that his right knee swelled and locked.  It 
would flare up after he had been on his feet for a long time. He 
indicated that he lost his job as a water pipe layer a year prior 
due to his knee.  He had recently begun a new job as a surveyor.  
He did not use a cane.  He had an antalgic gait and his posture 
was normal.  

On examination of the right knee, there was no effusion, 
increased heat, or deformity.  There was quadriceps atrophy.  
Flexion was to 90 degrees with crepitation and pain.  There was 
no tenderness of the joint line, negative varus valgus, anterior 
drawer, and McMurray test.  Repetitive flexion was to 90 degrees.  
X-rays showed mild degenerative changes.  The diagnosis was torn 
lateral meniscus status post arthroscopic surgery and 
degenerative joint disease.

Treatment records dated in 2008 from West Palm Beach VA Medical 
Center include complaints of bilateral knee pain.  X-rays from 
January 2008 showed that no significant fluid was present in the 
right knee.  There were osteoarthritic changes with a slight 
narrowing of the joint space and hypertrophic changes.  A 
February 2008 record showed flexion in the right knee to 120 
degrees and extension to 0 degrees.  All ligaments were stable 
with intact endpoints, no instability and no pain with valgus 
varus stress test.  The Veteran indicated at that time that his 
right knee was minimally symptomatic.

At an October 2008 VA examination, the Veteran reported that 
there was no right knee deformity, but he indicated that his 
right knee gave away.  He also reported instability, pain, 
stiffness, weakness, and decreased speed of joint.  There were no 
episodes of dislocation or subluxation.  He had daily locking 
episodes and repeated effusions which were manifested by swelling 
and tenderness.  He had severe flare-ups several times a day that 
were alleviated with rest.  There were no incapacitating episodes 
of arthritis.  He could stand for a maximum of 15 minutes and 
could walk 2 blocks.  He always used a cane and wore a right knee 
brace sometimes.  He had an antalgic gait.

Objectively, there was crepitus, pain at rest, and guarding of 
movement.  There was grinding and meniscus abnormality.  He 
verbalized pain when his foot deviated medially during knee 
extension.  There was not a mass behind the knee, instability, 
patellar abnormality, locking, effusion, dislocation, or evidence 
of a tear or absence of a meniscus.  McMurray's test was 
negative.  Range of motion studies of the right knee revealed 
that flexion was from 0 to 115 degrees and extension was normal 
at 0 degrees.  There was objective evidence of pain with active 
motion on the right side. After repetitive motion, flexion was to 
110 degrees and extension was at 0 degrees. The most important 
limiting factor was pain.  A January 2008 x-ray report was 
restated and showed that no significant fluid was present in the 
right knee.  There were osteoarthritic changes with a slight 
narrowing of the joint space and hypertrophic changes.  The 
Veteran reported that he had been laid off two months prior 
because of missed time due to his knee.  The diagnosis was 
traumatic arthritis of the right knee.  The disability's impact 
on his occupational activities included decreased mobility, 
problems with lifting and carrying, decreased strength in lower 
extremity and pain, and increased absenteeism.  The disability 
had a moderate effect on his chores.

A March 2009 VA examination report indicates that right knee 
flexion was from 0 to 105 degrees.  Extension was to 0 degrees 
with evidence of pain with repetitive motion.  There was no joint 
ankylosis.  

Again, the Veteran's right knee disorder has been rated as 10 
percent disabling pursuant to Code 5010 for arthritis of the knee 
substantiated by X-ray findings with limitation of motion that is 
less than compensable under Codes 5260, 5261.  The evidence of 
record for the period of the appeal shows flexion to no less than 
90 degrees and normal extension to 0 degrees, including with 
repetitive motion and considering painful motion.  Consequently, 
a compensable rating is not warranted under either Code 5260 or 
Code 5261 and the Veteran's schedular rating for limitation of 
motion of the right knee is limited to the 10 percent (maximum) 
awarded under Code 5003 for arthritis of the knee with painful 
motion.  The Board has appropriately considered additional 
functional limitation due to factors such as pain and weakness, 
but the objective evidence still fails to show a disability 
picture most nearly approximating the next-higher evaluation for 
limited motion of the right knee.

The Board has also considered whether any alternate diagnostic 
codes might afford a higher rating here.  However, as ankylosis 
and impairment of the tibia are not shown, Diagnostic Codes 5256 
and 5262 do not apply.  

As noted above, it is also possible to assign a separate rating 
under Code 5257 for instability.  However, the May 2003 and 
October 2008 VA examinations specifically found that there was no 
instability or subluxation of the right knee.  While it was noted 
that the Veteran sometimes used a brace for the right knee, 
neither examination found instability that required use of a 
brace. There is no competent evidence (clinical findings) of 
record to the contrary, that is, showing that the Veteran does 
have right knee instability/subluxation.  While he reported to 
the VA examiner in October 2008 that he had instability, that 
examiner specifically found that there was no instability or 
dislocation of the knee ligaments.  Additionally, McMurray's test 
was negative.

While the Veteran is competent to establish presence of symptoms 
capable of lay observation, because he is a layperson, his 
opinion regarding the presence or absence of a clinical finding 
must be found less probative in the matter than the clinical 
observation of a medical professional.   Consequently, a 
compensable rating under Code 5257 is not warranted here.

Alternatively, DC 5258 provides a sole 20 percent rating when the 
evidence demonstrates semilunar cartilage (that of the meniscus) 
which is dislocated (here, torn), with frequent episodes of 
"locking," pain, and effusion into the joint.  The Veteran's 
service-connected disability is a tear of the meniscus.  To 
warrant the rating under this code, the listed symptomatology 
must be present.  The Veteran consistently reports pain in his 
knee.  Also, he has consistently reported frequent episodes of 
locking.  While it is true that at no point during the appeal has 
effusion of the right knee been reported, these symptoms of pain 
and locking do most nearly approximate the symptoms contemplated 
by the criteria.  Therefore, assignment of a 20 percent rating 
under DC 5258 is justified here.

Further regarding separate ratings, the Board again acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
either right knee flexion or extension to a compensable degree.  
Thus, assignment of separate evaluations for limitation of 
flexion and extension of the right leg is not for application in 
this case.

In sum, a 20 percent rating for dislocated semilunar cartilage is 
warranted along with the 10 percent rating already in effect for 
arthritis.  For the reasons previously discussed, a rating in 
excess of 10 percent for the arthritic component of the 
disability is not warranted.  As the level of severity of the 
Veteran's disability has remained relatively stable according to 
the available evidence throughout the appeal, staged ratings are 
not for application here.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."   38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those two elements are met, the appeal must be referred 
for consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected knee disability, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.


ORDER

Entitlement to an initial 20 percent rating for a left medial 
meniscus tear is granted, subject to regulations applicable to 
the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


